                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:18-CV-139-MOC-DCK

 TERRI SPRIGGS,                                         )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )       ORDER
                                                        )
 FLOWERS BAKING CO. OF NEWTON, LLC,                     )
                                                        )
                Defendant.                              )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Consent Motion To Stay Discovery

And Other Deadlines For The Purpose Of Settlement Discussions” (Document No. 11) filed March

27, 2019. This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§ 636(b), and immediate review is appropriate. Having carefully considered the motion and the

record, and noting consent of the parties, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Consent Motion To Stay Discovery And

Other Deadlines For The Purpose Of Settlement Discussions” (Document No. 11) is GRANTED.

The discovery and other deadlines are STAYED up to and including April 17, 2019.

         IT IS FURTHER ORDERED that the parties shall file a Notice of Settlement, or in the

alternative, a Status Report proposing revised case deadlines on or before April 24, 2019.


                                            Signed: March 28, 2019
